
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 65
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for the use of the catafalque
		  situated in the Exhibition Hall of the Capitol Visitor Center in connection
		  with memorial services to be conducted in the United States Senate Chamber for
		  the Honorable Robert C. Byrd, late a Senator from the State of West
		  Virginia.
	
	
		That the Architect of the Capitol is
			 authorized and directed to transfer the catafalque which is situated in the
			 Exhibition Hall of the Capitol Visitor Center to the Senate Chamber so that
			 such catafalque may be used in connection with services to be conducted there
			 for the Honorable Robert C. Byrd, late a Senator from the State of West
			 Virginia.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
